t c memo united_states tax_court raquel l williamson petitioner v commissioner of internal revenue respondent docket no filed date mark a pridgeon for petitioner christina l cook for respondent memorandum findings_of_fact and opinion kerrigan judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for and with respect to federal_income_tax returns she filed with her former spouse the issue for consideration is whether petitioner is entitled to relief under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts are stipulated and are so found petitioner resided in minnesota when the petition was filed petitioner and tyler williamson were married in date on date petitioner filed form_8857 request for innocent spouse relief on her form_8857 petitioner represented that she had been married to and living apart from mr williamson since date petitioner and mr williamson filed for divorce on date during through petitioner held a position as a salaried child care worker for big lake public schools petitioner still holds this job mr williamson operated a business williamson construction inc through which he offered services as an independent_contractor completing framing work for residential construction and building houses on speculation for sale to customers williamson construction inc is no longer in business and mr williamson filed for bankruptcy on date after filing for bankruptcy mr williamson began working for knotty pine construction during the years in issue taxes were withheld on petitioner’s salary however petitioner and mr williamson did not make estimated_tax payments with respect to mr williamson’s income petitioner and mr williamson maintained a joint personal checking account during their marriage petitioner also had signatory authority and access to write checks on the checking account for williamson construction inc on occasion petitioner ran errands for mr williamson and williamson construction inc petitioner also cosigned a construction loan for williamson construction inc mr williamson’s father invested approximately dollar_figure into williamson construction inc which allowed the company to purchase several lots for the purpose of building houses mr williamson’s father also conducted open houses acted as a realtor and completed the closing on one of the properties for williamson construction inc petitioner’s father passed away in petitioner’s sister michelle witte was the personal representative of their father’s estate petitioner and ms witte were each given of their father’s estate after expenses and claims against the estate were paid in addition dollar_figure was given to petitioner’s brother and petitioner was given a harley davidson motorcycle ms witte purchased the motorcycle from petitioner to help her with expenses petitioner’s father’s estate consisted of a plot of land including a house valued at approximately dollar_figure ms witte offered petitioner dollar_figure for her share of the property but petitioner refused the offer ms witte and her husband invested approximately dollar_figure into their father’s house so they could repair the property and sell it ms witte and her husband paid property taxes and devoted many hours of labor to fixing the house up and trying to find tenants to rent the property petitioner did not contribute to these efforts ms witte and her husband sold the house in for dollar_figure and after expenses received approximately dollar_figure in cash ms witte and her husband kept the entire dollar_figure as repayment for repair costs to the house petitioner did not receive any of the proceeds in november and date petitioner and mr williamson filed joint federal_income_tax returns for tax years through petitioner and mr williamson accurately stated their income_tax_liability however they failed to pay tax for through petitioner and mr williamson owe the following amounts dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioner filed her federal_income_tax return on date using the married_filing_separately status petitioner filed her and federal_income_tax returns on time and paid the tax_liabilities in full petitioner’s monthly income was dollar_figure in according to the internal revenue service’s national standards petitioner’s reasonable allowable monthly expenses are dollar_figure this leaves approximately dollar_figure each month remaining opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a requesting spouse may seek relief from joint_and_several_liability under sec_6015 sec_6015 if a requesting spouse is not eligible for relief under sec_6015 or c a requesting spouse may be eligible for equitable relief under sec_6015 sec_6015 olson v commissioner tcmemo_2009_294 slip op pincite sec_6015 permits relief from joint_and_several_liability if it would be inequitable to hold the individual liable for any unpaid tax or deficiency sec_6015 since there is no understatement_of_tax for the years in issue petitioner is not eligible for relief under sec_6015 or c see 120_tc_137 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of the facts and circumstances id petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a 132_tc_203 this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 we apply a de novo standard of review as well as a de novo scope of review porter v commissioner t c pincite pursuant to sec_6015 the commissioner has issued revenue procedures to provide guidance for determining whether a taxpayer is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra lists factors that the commissioner should consider in deciding 1on date the commissioner released notice_2012_8 2012_4_irb_309 concerning a proposed revenue_procedure that if finalized would revise the factors to be examined in determining a requesting spouse’s claim for equitable relief among other changes the proposed revenue_procedure expands the effect of a nonrequesting spouse’s abuse and or financial control on a requesting spouse’s entitlement to equitable relief id whether to grant sec_6015 relief and the court may consult these same factors when reviewing denial of relief see washington v commissioner t c pincite the court may consider these guidelines however we are not bound by them in evaluating the facts and circumstances with regard to whether equitable relief is appropriate see 136_tc_432 revproc_2003_61 supra provides a three-step analysis to follow in evaluating a request for relief the first step includes seven of the following threshold conditions to be met the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the internal revenue service’s first collection activity no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent certain enumerated 2notice sec_3 i r b pincite eliminates the two-year deadline to request equitable relief and replaces it with the periods of limitations provided by sec_6052 relating to collections or sec_6511 relating to filing a claim for credit or refund our analysis is unchanged by this revision given that petitioner’s request was timely under any of these deadlines exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner has met the first six threshold conditions however respondent contends that petitioner failed to show the tax_liability was solely attributable to mr williamson respondent contends that petitioner had underwithholding of wage income_tax and self-employment_tax for williamson construction inc of approximately dollar_figure in dollar_figure in and dollar_figure in petitioner was involved in her husband’s business and wrote checks for the business to the extent of this underwithholding petitioner does not meet the seventh threshold condition and we do not grant relief the second step is included in revproc_2003_61 sec_4 c b pincite the second step provides three conditions that if met will ordinarily qualify a requesting spouse for relief under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to be legally_separated from or not have been a member of the same household as the other person at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when signing the returns that the other spouse would not pay the tax_liability and suffer economic hardship if relief is not granted although petitioner and mr williamson filed for divorce on date she did not provide a final copy of the divorce decree on her form_8857 petitioner stated that she had been married to and living apart from mr williamson since date petitioner also listed a separate address from the one listed on her and mr williamson’s previous tax returns however this alone is not sufficient evidence to prove that petitioner was divorced legally_separated from or no longer living with mr williamson for a period of months or longer at the time she filed for innocent spouse relief see 87_tc_74 the court is not required to accept a taxpayer’s unverified statements therefore we are unable to determine whether petitioner has met the first condition when signing the federal_income_tax returns in petitioner had reason to know that mr williamson would not pay the tax_liabilities for tax years through petitioner had full knowledge of williamson construction inc ’s dire financial situation and that mr williamson had filed for bankruptcy petitioner and mr williamson maintained a joint personal checking account throughout their marriage and she would periodically write checks from williamson construction inc to herself in order to pay their living_expenses petitioner also cosigned a construction loan for the company petitioner was aware that mr williamson had borrowed approximately dollar_figure from his father so that williamson construction inc could purchase land petitioner argues that she believed mr williamson’s father would help pay the tax_liabilities however petitioner did not provide any evidence to show that this was a possibility this court has found that a requesting spouse’s knowledge of a couple’s financial difficulties deprives the requesting spouse of reason to believe that his or her ex- spouse will pay the tax_liability see eg pugsley v commissioner tcmemo_2010_255 stolkin v commissioner tcmemo_2008_211 gonce v commissioner tcmemo_2007_328 butner v commissioner tcmemo_2007_ petitioner and mr williamson’s financial difficulties and failure to timely file their income_tax returns because they probably owed money and didn’t have it to pay should have put her on notice that mr williamson would not pay the tax_liabilities petitioner failed to show that denying sec_6015 relief would cause her financial hardship a denial of sec_6015 relief imposes an economic hardship if it prevents the requesting spouse from being able to pay reasonable basic living_expenses see butner v commissioner tcmemo_2007_136 reasonable basic living_expenses are based on the taypayer’s circumstances including age employment status ability to earn number of dependents amount reasonably necessary for monthly expenses cost of living property_exempt_from_levy available to pay the taxpayer’s expenses extraordinary circumstances and any other facts the taxpayer raises sec_301_6343-1 proced admin regs petitioner reported monthly income of dollar_figure on form_8857 in and dollar_figure on form 433-a collection information statement for wage earners and self- employed individuals on date petitioner’s reasonable allowable monthly expenses are dollar_figure therefore petitioner has approximately dollar_figure remaining each month we find that petitioner’s interest in her father’s estate is de_minimis petitioner failed to show that she cannot pay her basic living_expenses while making periodic_payments against the liabilities see pugsley v commissioner tcmemo_2010_255 citing stolkin v commissioner t c memo when the requesting spouse satisfies the threshold conditions but fails to satisfy the conditions in revproc_2003_61 sec_4 he or she may still be eligible for equitable relief under sec_6015 a requesting spouse is eligible for relief if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for the underpayment revproc_2003_61 sec c b pincite contains a nonexclusive list of factors that the commissioner considers when determining whether to grant equitable relief these factors are marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not pay the liability or in the case of a deficiency knowledge or reason to know of the item giving rise to the deficiency the nonrequesting spouse’s legal_obligation significant benefit and compliance with tax laws id sec_4 a no single factor is determinative and all factors are considered and weighed appropriately haigh v commissioner tcmemo_2009_140 slip op pincite i applying the facts and circumstances factors marital status although petitioner stated on her form_8857 that she had been living apart from mr williamson since date she did not provide any evidence to prove that she was actually living apart from mr williamson for the requisite 12-month_period or that she was legally_separated or divorced from mr williamson when she requested innocent spouse relief this factor weighs against relief economic hardship generally economic hardship exists when collection of the tax_liability will render the taxpayer unable to meet basic living_expenses sec_301_6343-1 proced admin regs as discussed above petitioner fails to make a convincing showing of economic hardship this factor weights against relief knowledge or reason to know petitioner had knowledge and reason to know that mr williamson would not pay the tax_liabilities at the time she signed the federal_income_tax returns petitioner and mr williamson had a history of late tax_return filings and late bill payments money problems were part of the reason she and mr williamson ultimately sought divorce petitioner was involved in the financial operations of mr williamson’s construction business and was aware of the company’s financial woes at the time petitioner signed the tax returns she was also aware that mr williamson had recently filed for bankruptcy petitioner had reason to know that mr williamson would not pay the tax_liabilities reasonably promptly after filing the joint returns see waldron v commissioner tcmemo_2011_288 slip op pincite this factor weighs against relief nonrequesting spouse’s legal_obligation this factor is concerned with whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement there is nothing in the record that suggests mr williamson has a legal_obligation to pay the tax_liabilities and petitioner did not provide a final copy of the divorce decree therefore this factor is not applicable and is neutral significant benefit this factor considers whether the requesting spouse had received a significant benefit beyond normal support from the unpaid income_tax_liability normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite there is nothing in the record to indicate that petitioner received a significant benefit this factor weighs in favor of relief compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with income_tax laws in tax years after the year for which relief is requested see revproc_2003_61 sec_4 a vi although petitioner filed her federal_income_tax return late she has since made a good-faith effort to comply with income_tax laws for years after this factor weighs in favor of relief other factors other factors that may indicate relief is appropriate when present but that will not weigh against granting relief when absent are i whether the nonrequesting spouse abused the requesting spouse and ii whether the requesting spouse was in poor mental or physical health at the time she signed the tax_return or when she requested relief id sec_4 b there is no evidence of abuse in this case and on her form_8857 petitioner checked no in response to questions about being a victim of spousal abuse or domestic violence and about a history of mental or physical health problems these two factors are neutral ii analysis considering all of the factors discussed above two weigh in favor of granting relief to petitioner three weigh against granting relief and three are neutral in the light of the facts indicating that petitioner failed to prove she was divorced legally_separated or living apart from mr williamson that she had actual knowledge of mr williamson’s income and that she had reason to know that mr williamson would not pay the tax_liabilities she failed to meet her burden and is not entitled relief under sec_6015 to reflect the foregoing decision will be entered for respondent
